Exhibit 10.1

 

FIRST AMENDMENT TO LEASE

North Slope One, LLC / Purple Innovation, LLC

 

THIS AMENDMENT (this “Amendment”) is entered into as of the 15th day of
November, 2019, between NORTH SLOPE ONE, LLC, a Utah limited liability company
(“Landlord”), and PURPLE INNOVATION, LLC, a Delaware limited liability company
(“Tenant”). (Landlord and Tenant are referred to in this Amendment collectively
as the “Parties” and individually as a “Party.”)

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the Parties agree as follows:

 

1. Definitions. As used in this Amendment, each of the following terms shall
have the indicated meaning, and any term used in this Amendment that is not
defined shall have the same meaning as set forth in the Lease (defined below in
this Paragraph 1), as amended by this Amendment:

 

“Additional Space” means the additional space being added to the Lease by this
Amendment, described as the balance of the space on the first floor of the
Building, consisting of approximately 12,492 usable square feet and
approximately 14,697 rentable square feet, as shown on the attached Exhibit A.1.

 

“Existing Space” means the space covered by the Lease prior to this Amendment,
described as follows:

 

(i) Suite 100 on the first floor of the Building, consisting of approximately
2,065 usable square feet and approximately 2,430 rentable square feet, as shown
on the attached Exhibit A.1;

 

(ii) Suite 150 on the first floor of the Building, consisting of approximately
8,613 usable square feet and approximately 10,133 rentable square feet, as shown
on the attached Exhibit A.1; and

 

(iii) Suite 200 on the second floor of the Building, consisting of approximately
25,733 usable square feet and approximately 30,274 rentable square feet,

 

comprising in the aggregate a total of approximately 36,411 usable square feet
and approximately 42,837 rentable square feet.

 

“Expansion Date” means July 1, 2020.

 

“Lease” means the Lease, dated June 7, 2019, entered into between Landlord, as
landlord, and Tenant, as tenant, and, where applicable, as amended by this
Amendment.

 

2. Purpose. The Lease currently covers the Existing Space. The Parties desire to
add the Additional Space to the Lease as of the Expansion Date in accordance
with the terms and conditions set forth in this Amendment.

 

First Amendment to Lease

North Slope One, LLC / Purple Innovation, LLC

 

 

 

 

3. Commencement Date. The definition of “Commencement Date” set forth in
Paragraph 1 (Definitions) of the Lease is revised to read as follows:

 

“Commencement Date” means January 1, 2020.

 

4. Basic Monthly Rent—Existing Space. Commencing on the Commencement Date, which
now is a fixed date, and continuing through and including January 31, 2021,
Basic Monthly Rent under the Lease for the Existing Space shall be payable as
follows, based on 42,837 rentable square feet, which amounts are subject to
adjustment as set forth in the definition of “Premises”:

 

       Annual Cost Per  Periods  Basic Monthly Rent   Rentable Square Foot    
       January 1, 2020 through July 31, 2020, inclusive  $   24,988.25 per
month   $7.00              August 1, 2020 through December 31, 2020, inclusive 
$96,383.25 per month   $27.00              January 1, 2021 through January 31,
2021, inclusive  $98,810.68 per month   $27.68 

 

5. Basic Monthly Rent—Additional Space. Commencing on the Expansion Date, which
is a fixed date, and continuing through and including January 31, 2021, Basic
Monthly Rent under the Lease for the Additional Space shall be payable as
follows, based on 14,697 rentable square feet, which amounts are subject to
adjustment as set forth in the definition of “Premises”:

 

       Annual Cost Per  Periods  Basic Monthly Rent   Rentable Square Foot    
       July 1, 2020 through December 31, 2020, inclusive  $   8,573.25 per
month   $7.00              January 1, 2021 through January 20, 2021, inclusive1 
$5,531.13   $7.00              January 21, 2021 through January 31, 2021,
inclusive  $12,029.42   $27.68 

 



 

1 The length of the period during which Basic Monthly Rent for the Additional
Space at $7.00 per rentable square foot on an annual basis is payable is
calculated as follows: 114 months (number of months for which the Additional
Space is leased) ÷ 120 months (number of months for which the Existing Space is
leased) x 7 months (number of months of Basic Monthly Rent for the Existing
Space at $7.00 per rentable square foot on an annual basis) = 6.65 months. 0.65
x 31 days = 20.2, say 20 days. So 6 months, 20 days.

 

First Amendment to Lease

North Slope One, LLC / Purple Innovation, LLC

 

-2-

 

 

6. Basic Monthly Rent—Entire Premises. Commencing on February 1, 2021, and
continuing through and including December 31, 2029, Basic Monthly Rent under the
Lease for the entire Premises shall be payable as follows, based on 57,534
rentable square feet, which amounts are subject to adjustment as set forth in
the definition of “Premises”:

 

February 1, 2021 through December 31, 2021, inclusive  $   132,711.76 per
month   $27.68              January 1, 2022 through December 31, 2022,
inclusive  $136,019.97 per month   $28.37              January 1, 2023 through
December 31, 2023, inclusive  $139,424.06 per month   $29.08             
January 1, 2024 through December 31, 2024, inclusive  $142,876.10 per month  
$29.80              January 1, 2025 through December 31, 2025, inclusive 
$146,471.98 per month   $30.55              January 1, 2026 through December 31,
2026, inclusive  $150,115.80 per month   $31.31              January 1, 2027
through December 31, 2027, inclusive  $153,855.51 per month   $32.09         
    January 1, 2028 through December 31, 2028, inclusive  $157,739.05 per
month   $32.90              January 1, 2029 through December 31, 2029,
inclusive  $161,670.54 per month   $33.72 

 

7. Premises. Effective as of, and for the period on and after, the Expansion
Date, the first sentence in the definition of “Premises” in Paragraph 1
(Definitions) of the Lease is revised to read as follows, with the reference to
Exhibit A.1 being to Exhibit A.1 of this Amendment:

 

“Premises” means:

 

(i) the usable square feet on the first floor of the Building, consisting of
approximately 23,170 usable square feet and approximately 27,260 rentable square
feet, as shown on the attached Exhibit A.1; and

 

(ii) Suite 200 on the second floor of the Building, consisting of approximately
25,733 usable square feet and approximately 30,274 rentable square feet,
comprising in the aggregate a total of approximately 48,903 usable square feet
and approximately 57,534 rentable square feet, subject to final measurement and
verification as set forth below in this definition.

 

First Amendment to Lease

North Slope One, LLC / Purple Innovation, LLC

 

-3-

 

 

8. Security Deposit. The definition of “Security Deposit” set forth in Paragraph
1 (Definitions) of the Lease is revised to read as follows:

 

“Security Deposit” means an amount equal to Basic Monthly Rent for the final
calendar month of the initial period constituting the Term ($161,670.54), which
amount is subject to adjustment as set forth in the definition of “Premises”.

 

9. Tenant’s Parking Stall Allocation; Tenant’s Percentage of Operating Expenses.
Effective as of, and for the period on and after, the Expansion Date, the
following definitions in Paragraph 1 (Definitions) of the Lease are revised to
read as follows:

 

“Tenant’s Parking Stall Allocation” means two hundred forty-five (245) parking
stalls, based on five (5) parking stalls per 1,000 usable square feet of the
Premises having 48,903 usable square feet, which number of parking stalls is
subject to adjustment as set forth in the definition of “Premises”, and is
inclusive of the reserved parking stalls described in Paragraph 19.1(a).

 

“Tenant’s Percentage of Operating Expenses” means 38.483 percent, which is the
percentage determined by dividing the rentable square feet of the Premises
(57,534 rentable square feet) by the rentable square feet of the Building
(149,506 rentable square feet) (whether or not leased), multiplying the quotient
by 100 and rounding to the third (3rd) decimal place, which percentage is
subject to adjustment as set forth in the definition of “Premises”.

 

10. Improvement of Additional Space. The Additional Space shall be improved in
the same manner as the Existing Space under the Lease, with the Landlord’s Work
regarding the Additional Space being completed prior to the Expansion Date;
provided, however, that the TI Allowance for the Additional Space shall be
$49.24 per usable square foot of the Additional Space ($615,106.08 based on
12,492 usable square feet), the total amount of which shall be subject to
adjustment as set forth in the definition of “Premises” in Paragraph 1 of the
Lease. The per usable square foot amount of the TI Allowance for the Additional
Space is calculated by multiplying $52.00 by a fraction, the numerator of which
is the number of full calendar months (107 calendar months) in which full Basic
Monthly Rent for the Additional Space is payable (that is, Basic Monthly Rent
not discounted to $7.00 per rentable square foot on an annual basis), and the
denominator of which is the number of full calendar months (113 calendar months)
in which full Basic Monthly Rent for the Existing Space is payable, as follows:
$52.00 x 107 / 113 = $49.24.

 

11. Security Deposit. Based on the new rentable square footage of the Premises
set forth in this Amendment, the amount of the Security Deposit, as set forth
above, will be $161,670.54, increasing the current Security Deposit, which is
$120,371.97, by $41,298.57. Therefore, concurrently with the execution and
delivery of this Amendment, Tenant shall pay to Landlord the sum of $41,298.57,
the additional incremental amount of the Security Deposit, or such greater
amount as is necessary to cause the Security Deposit held by Landlord to equal
$161,670.54.

 

First Amendment to Lease

North Slope One, LLC / Purple Innovation, LLC

 

-4-

 

 

12. Enforceability. Each Party represents and warrants that:

 

(a) such Party was duly formed and is validly existing and in good standing
under the laws of the state of its formation;

 

(b) such Party has the requisite power and authority under all applicable laws
and its governing documents to execute, deliver and perform its obligations
under this Amendment;

 

(c) the individual executing this Amendment on behalf of such Party has full
power and authority under such Party’s governing documents to execute and
deliver this Amendment in the name of, and on behalf of, such Party and to cause
such Party to perform its obligations under this Amendment;

 

(d) this Amendment has been duly authorized, executed and delivered by such
Party; and

 

(e) this Amendment is the legal, valid and binding obligation of such Party, and
is enforceable against such Party in accordance with its terms.

 

13. Brokerage Commissions. Except as may be set forth in one or more separate
agreements between (i) Landlord and Landlord’s broker, or (ii) Landlord or
Landlord’s broker and Tenant’s broker:

 

(a) Landlord represents and warrants to Tenant that no claim exists for a
brokerage commission, finder’s fee or similar fee in connection with this
Amendment based on any agreement made by Landlord; and

 

(b) Tenant represents and warrants to Landlord that no claim exists for a
brokerage commission, finder’s fee or similar fee in connection with this
Amendment based on any agreement made by Tenant.

 

Landlord shall indemnify, defend and hold harmless Tenant from and against any
claim for a brokerage commission, finder’s fee or similar fee in connection with
this Amendment based on an actual or alleged agreement made by Landlord. Tenant
shall indemnify, defend and hold harmless Landlord from and against any claim
for a brokerage commission, finder’s fee or similar fee in connection with this
Amendment based on an actual or alleged agreement made by Tenant.

 

14. Entire Agreement. The Lease, as amended by this Amendment, exclusively
encompasses the entire agreement of the Parties, and supersedes all previous
negotiations, understandings and agreements between the Parties, whether oral or
written, including, without limitation, any oral discussions, letters of intent
and email correspondence. Each Party acknowledges and represents, by its
signature below, that such Party has not relied on any representation,
understanding, information, discussion, assertion, guarantee, warranty,
collateral contract or other assurance, except those expressly set forth in the
Lease and this Amendment, made by or on behalf of the other Party or any other
person whatsoever, prior to the execution of this Amendment. Each Party waives
all rights and remedies, at law or in equity, arising or which may arise as the
result of such Party’s reliance on such representation, understanding,
information, discussion, assertion, guarantee, warranty, collateral contract or
other assurance.

 

First Amendment to Lease

North Slope One, LLC / Purple Innovation, LLC

 

-5-

 

 

15. Facsimile or Electronic Mail Signatures. Signatures to this Amendment
transmitted by telecopy or electronic mail shall be valid and effective to bind
the Party so signing, it being expressly agreed that each Party to this
Amendment shall be bound by its own telecopied or electronically mailed
signature and shall accept the telecopied or electronically mailed signature of
the other Party to this Amendment.

 

16. General Provisions. In the event of any conflict between the provisions of
the Lease and the provisions of this Amendment, the provisions of this Amendment
shall control. Except as specifically changed by this Amendment, the Lease is
ratified and affirmed in its entirety and the Lease provisions continue in full
force and effect. This Amendment shall inure to the benefit of, and be binding
on, the Parties and their respective successors and assigns. This Amendment
shall be governed by, and construed and interpreted in accordance with, the laws
(excluding the choice of laws rules) of the state of Utah. This Amendment may be
executed in any number of duplicate originals or counterparts, each of which
when so executed shall constitute in the aggregate but one and the same
document. Each exhibit referred to in, and attached to, this Amendment is an
integral part of this Amendment and is incorporated in this Amendment by this
reference.

 

[Remainder of page intentionally left blank; signatures on following page]

 

 

 

 

 

 

 

 

 

 

 

First Amendment to Lease

North Slope One, LLC / Purple Innovation, LLC

 

-6-

 

 

THE PARTIES have executed this Amendment on the respective dates set forth
below, to be effective as of the date first set forth above.

 

  LANDLORD:       NORTH SLOPE ONE, LLC,   a Utah limited liability company

 

  By /s/ Andrew Bybee

 

  Print or Type Name of Signatory:

 

  Andrew Bybee

 

  Its Manager

 

  Date 11/19/2019

 

  TENANT:       PURPLE INNOVATION, LLC,   a Delaware limited liability company

 

  By /s/ Craig Phillips

 

  Print or Type Name of Signatory:

 

  Craig Phillips

 

  Its Chief Financial Officer

 

  Date 11/19/2019

 

 

 

 

 

First Amendment to Lease

North Slope One, LLC / Purple Innovation, LLC

 

-7-

 

 

EXHIBIT A.1

 

to

 

FIRST AMENDMENT TO LEASE

 

 

 

ADDITIONAL SPACE

 

[ex10-1_001.jpg]

 

 

 

 

First Amendment to Lease

North Slope One, LLC / Purple Innovation, LLC

 

Exhibit A.1 – Page 1

 

